ORDER

PER CURIAM.
Defendant, Santino Walker, appeals from the trial court’s judgment entered after his jury conviction for first degree murder, Section 565.020.1 RSMo (1994), and armed criminal action, Section 571.015 RSMo (1994). Defendant also appeals the denial of his motion to vacate judgment and sentence pursuant to Rule 29.15.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose.
The judgments of the trial court and the motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).